Citation Nr: 0103684	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the hips, arms, and shoulders.

2.  Entitlement to an increased evaluation for residuals of 
fracture, 5th lumbar vertebra, currently evaluated as 10 
percent disabling.

3.  Entitlement a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947; from July 1949 to December 1952; from August 
2, 1953, to August 16, 1953; and from December 1953 to August 
1969.  He has been represented throughout his appeal by The 
American Legion.  

Entitlement to service connection for arthritis of the hips, 
arms, and shoulders was previously denied by the Board of 
Veterans' Appeals (hereinafter Board) in a decision entered 
in April 1990.  

This current matter came before the Board on appeal from 
rating decisions of the Columbia, South Carolina, Regional 
Office (RO).  By a rating action in September 1998, the RO 
denied the veteran's attempt to reopen his claim for service 
connection for arthritis of the hips, arms and shoulders; the 
RO also denied a claim for a rating excess of 10 percent for 
residuals of fracture of the 5th lumbar vertebra.  VA 
treatment reports were received in September 1998.  
Thereafter, in a rating action of November 1998, the RO 
denied service connection for arthritis of the hips, arms, 
and shoulders on a direct basis; the RO also confirmed the 
denial of an increased rating for the back disorder.  A 
notice of disagreement (NOD) with the above rating actions 
was received in November 1998, and a statement of the case 
(SOC) was issued later in November 1998.  

By a rating action in June 1999, the RO denied the veteran's 
claim of entitlement to an automobile or other conveyance or 
special adaptive equipment.  An NOD as to that determination 
was received in June 1999.  An SOC, addressing the claim for 
adaptive equipment, was issued in July 1999, and a 
substantive appeal with respect to that claim was received in 
July 1999.  A substantive appeal pertaining to the issue of 
service connection for arthritis and an increased rating for 
the low back was received in September 1999.




FINDINGS OF FACT

1.  In an April 1990 decision, the Board denied entitlement 
to service connection for arthritis of the hips, arms and 
shoulders.  

2.  Evidence received since the April 1990 Board decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's service-connected residuals of fracture of 
the 5th lumbar vertebra are currently manifested by 
complaints of pain, and some limited lumbosacral spine 
motion, productive of mild intervertebral disc syndrome.  

4.  The medical evidence of record does not reflect any 
evidence of vertebral body deformity, there is no competent 
evidence of muscle spasms, and there is no objective evidence 
of neurologic symptoms related to the intervertebral discs.  

5.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The service-connected 
disorders also have not resulted in ankylosis of one or both 
knees or of one or both hips.  





CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's April 1990 decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for arthritis of the hips, 
arms, and shoulders is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(f)); 38 C.F.R. § 3.156(a) (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture of the 5th lumbar vertebra have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(a)); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic 
Codes  5285, 5293 (2000).  

3.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(a)); 38 C.F.R. §§ 3.808, 4.63 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records reflect that the veteran was seen 
in May 1955 for complaints of back pain following a parachute 
jump in Panama, during which he landed on rough terrain, 
causing injury to the back.  The pertinent diagnosis was 
fracture, chip, anterior lip of the 5th lumbar vertebra, with 
no artery or nerve involvement.  In June 1960, he was 
diagnosed with exostosis, n.e.c. (not elsewhere classified), 
cervical spine, caused undetermined.  He was next seen in 
November 1960, at which time he indicated that he felt a 
sharp pain behind his neck and upper back after lifting a 
heavy box; the pertinent diagnosis was strain, cervical 
paraspinal muscles.  Also in November 1960, the veteran was 
admitted to a hospital with complaints of pain in the right 
shoulder and loss of grip on the right, of one week's 
duration.  It was noted that he had been successfully treated 
six weeks before, with traction on the neck, for complaints 
of hyperesthesia of the skin overlying the 4th and 5th 
metacarpals of the right hand, pain over the lateral aspect 
of the right hand, arm, and elbow, and pain in the scapula.  
The discharge diagnosis was cervical syndrome.  

During a clinic visit in May 1962, the veteran was found to 
have paresthesia and partial paralysis with loss of strength 
in the right hand.  The pertinent diagnosis was cervical 
nerve root compression.  When seen in October 1965, the 
veteran complained of minimal decrease in strength in the 
right hand, but no limitation of motion was noted in the 
cervical spine.  He was referred for an orthopedic evaluation 
in October 1965, at which time it was noted that he had 
suffered a 3rd degree burn of the right hand in May 1963, 
with resultant stiffness.  It was also noted that he had a 
questionable chip fracture, by history, of the vertebra, and 
paralysis of the right hand secondary to brachial nerve 
pinch.  The chip fracture in the lumbar spine was reported to 
be asymptomatic.

In November 1965, the veteran was seen for pain in the left 
side of the neck and numbness down the posterior aspect of 
the right arm.  He was placed on heat and massage, and 
advised to return for traction if there was no improvement of 
symptoms.  On the occasion of his retirement examination, it 
was noted that the veteran had painful joints, lameness, and 
recurrent back pain referring to the neck and upper thoracic 
pain since 1960; he had undergone ulnar nerve compression and 
anterior transplantation in the right arm, secondary to 
spontaneous neuritis, in March 1967.  It was further noted 
that the veteran had subsequently regained full use of the 
hand and arm, but he stated that his grip was not as good as 
it was before.  X-ray studies of the thoracic and cervical 
spine were reported to be normal, and an arthritis workup, 
including laboratory data, was within normal limits.  In an 
addendum dated in April 1969, it as noted that the veteran 
still had very minimal grip in the right hand.  


On the occasion of his initial VA examination in January 
1970, the veteran complained of numbness with very little 
strength in the right hand, and severe pain in the right arm.  
He stated that he was bothered by muscle spasms in the upper 
spine, into the neck, and into the head.  On examination, 
there was muscle spasm in the neck.  It was noted that the 
veteran had undergone much traction and had used a prosthetic 
collar in service, and he complained of pain at the 5th 
cervical root on examination.  There was no significant 
limitation of neck motion or palpable muscle spasm.  Clinical 
evaluation revealed patchy depigmented areas on the dorsal 
surfaces of all five right fingers, with very minor 
cicatrization.  No restriction of motion or significant 
disfigurement was noted.  A similar one-by-two inch 
depigmented area was noted on the volar surface of the right 
wrist, also due to a previous burn injury; not considered 
disabling.  It was noted that he had a history of fracture of 
the L-5, which was non-symptomatic.  There was sensory 
deficit in terminal distribution right ulnar nerve, but no 
muscle atrophy was noted.  X-ray study revealed loss of 
normal lordosis in the cervical spine; the lumbosacral spine 
appeared normal.  The pertinent diagnoses were history of 
compression fracture L5; neuritis of the right ulnar nerve, 
P.O.; cervical arthropathy and radiculopathy; and residuals 
of third degree burn, right hand.  

Medical evidence of record dated from June 1970 to November 
1980, including VA outpatient treatment reports and 
compensation examination as well as private treatment 
reports, reflect that the veteran continued to receive 
treatment for several disabilities, including a cervical 
spine disorder and a low back disorder.  In June 1970, he was 
seen for complaints of pain in the neck, back, and arms for 
the previous two weeks; on examination, the neck and back 
were nontender, and motions were within normal limits.  A 
treatment note dated in January 1971 reported findings of 
normal neck motions, and normal pain-free motions of the 
shoulders and back.  During a subsequent visit in August 
1971, it was noted that there was no evidence of pathology to 
the right ulnaris nerve; no muscle atrophy was noted.  X-ray 
study of the cervical spine revealed normal vertebral 
alignment; there was a slight narrowing of the disc between 
C5-C6.  In May 1978, the veteran was seen for complaints of 
pain behind the shoulder blades and in the lower back.  X-ray 
study of the cervical spine revealed marked degenerative disc 
disease at C5-6 with anterior and posterior spurring at that 
level, and mild uncovertebral spurring; there was also 
narrowing to a lesser degree at the C6-7 disc.  

During a VA compensation examination in September 1978, the 
veteran indicated that he had been free from complaints 
regarding his back.  He also indicated that he had a history 
of deficiency of the right ulnaris nerve apparently due to 
peripheral nerve entrapment syndrome at the site of the right 
elbow; however, he noted that he had been free from 
complaints and at the present time there was no evidence of 
right ulnaris nerve abnormality.  Examination revealed no 
evidence of spinal root compression syndrome.  There was no 
muscular wasting; no elicited muscular deficit was noted.  
All joints appeared normal with normal range of motion.  No 
swelling, and no synovial or articular effusion was noted.  
The motion of the cervical spine was within normal limits.  
He had occasional complaints of pain and stiffness, which 
most probably were due to degenerative spondyloarthritis.  X-
ray study of the cervical and lumbosacral spine was normal.  
The pertinent diagnoses were right ulnaris nerve entrapment 
syndrome at the site of the right elbow, successfully treated 
surgically by anterior transplantation of the right ulnaris 
nerve; healed fracture of the 5th lumbar vertebra with no 
objective clinical findings this examination; and 
degenerative spondyloarthritis of the cervical spine.  

In a medical statement dated in October 1978, Clinton M. 
Baty, D.C., reported that the veteran was seen for treatment 
in May 1960 for complaints of occipital headaches, sinusitis, 
and the effects of a "pinched nerve" at the base of the 
neck affecting the right hand and elbow.  Dr. Baty indicated 
that the veteran always complained of neck and shoulder pian, 
pain under the left or right scapula, tension in the neck or 
around the cervical area or shoulders, or occipital 
headaches.  The subsequent treatment reports reflect 
continued evaluation and treatment for neck and back pain.  
In July 1980, the veteran was seen with complaints of pain in 
the neck and in the lower back region.  Following a physical 
evaluation, the assessment was degenerative disc disease of 
the cervical spine and lumbosacral spine with associated 
bilateral tightness of the hamstring group.  


The veteran was afforded a VA compensation examination in 
December 1980 for evaluation of chronic back and right upper 
extremity pain and numbness; he reported an almost constant 
burning or "hot poker" feeling in the middle of his back 
between the shoulder blades.  At times, he had pain that 
radiated up the posterior aspect of the neck, producing 
extreme muscle tightness and pain.  He stated that those 
problems were worse during cold weather, and were alleviated 
somewhat by heat, but mostly by chiropractic manipulation.  
Upon clinical evaluation, the veteran had marked limitation 
of motion of the neck in all directions because of pain.  He 
had no supraclavicular, carotid, or cranial bruits.  Cranial 
nerves II through XII were completely normal.  On strength 
testing, there was no focal weakness, except for some in the 
right upper extremity which the examiner felt was probably 
related to the fact that any strenuous exercise produced 
pain.  There was no atrophy of any of the musculature of the 
hand or the right upper limb.  The right brachioradialis was 
0 to trace, right biceps was 0 to trace, left brachioradialis 
and biceps were trace to 1+, triceps were 2+ and rather brisk 
bilaterally.  Patella was 2+, ankle 1 to 2+, and plantar 
response was flexor in nature.  On sensory examination, there 
was decreased pinprick over the ulnar aspect of the hand, 
actually almost the entire hand except the thumb, and almost 
the entire forearm region.  Pinprick sensation was normal in 
the left arm and both lower limbs except the veteran did 
complain of some decreased pinprick perianally on the right 
side.  Sensation was intact to proprioception, vibration and 
cold.  His gait was stable but was somewhat stiff in nature, 
with little associated arm swing, but did not appear to be 
really spastic in nature.  He was able to heel-and-toe walk; 
he could tandem-walk some.  Romberg was negative.  Straight 
leg raising at about 50 to 60 degrees produced a pulling 
sensation in the hamstrings bilaterally, but did not produce 
any back pain.  He did have some pressure tenderness over the 
thoracic spine, directly between the two scapulae.  There was 
no percussion tenderness over the neck itself, and there was 
no paravertebral muscle spasm on the current examination.  

The examiner noted that, by history and by X-rays, the 
veteran had cervical spondylitic changes.  It was noted that 
he had some findings that were compatible with that 
diagnosis, including decreased reflexes in the upper limbs, 
and that the history would also suggest some nerve root 
irritation, primarily C7, on the right.  The examiner stated 
that he found no evidence of any spinal cord compression.  

Received in January 1988 were private treatment reports dated 
from April 1987 to September 1987, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities, including back pain with radiation 
of pain in the lower extremities.  During a clinical visit in 
April 1987, the veteran reported increasing pian in the low 
back extending into his left leg, but he had managed to 
continue working.  An X-ray study of the back revealed 
considerable narrowing of the L-5, S-1 intervertebral disc 
space, with some spurring about the anterior superior aspect 
at the body of L-5, and moderate calcification in the 
abdominal aorta.  The pertinent diagnoses were degenerative 
disc disease L-5, S-1, and early degenerative arthritis of 
the lumbosacral spine.  The records indicate that the veteran 
continued to experience intermittent paresthesia in his left 
lower extremity; in June 1987, he was diagnosed with 
degenerative arthritis of the spine and irritation of the 
left brachial plexus.  

By a decision in April 1990, the Board denied the veteran's 
claim for service connection for arthritis of the hips, arms, 
and shoulders, based on a finding that arthritis was not 
manifested by X-ray evidence until many years after service 
and was not related to any incident of service.  

The record is devoid of any medical evidence from 1987 to 
1998, at which time the veteran sought to reopen his claim 
(on a VA Form 21-4138) for service connection for arthritis 
of the hips, arms, and shoulders, and for an increased rating 
for his cervical spine disorder.  

The veteran again underwent a VA medical examination in 
August 1998, at which time he complained of lower back pain; 
he stated that he attributed the beginning of his lower back 
pain after having to do multiple marches in service.  The 
veteran indicated that he was able to walk about 30 yards 
before the onset of back pain; he noted that he was able to 
sit down for about three to four minutes and let the pain 
resolve before resuming his walk.  He stated that he walked 
in a stooped position because the symptoms were better when 
sitting and supine.  He had no leg pain, and denied any bowel 
or bladder dysfunction.  On examination, the veteran had 90 
degrees of flexion, 20 degrees of extension, and 30 degrees 
of left and right sided bending.  It was observed that he had 
left-side back pain with left-side bending.  He had no 
rotational pain.  He had no tenderness to palpation, and no 
paraspinal spasm was noted.  Motor examination was 5/5 in 
both lower extremities, including iliopsoas, quads, 
hamstrings, tibialis anterior, gastrocs, and extensor 
hallucis longus muscles.  Sensation was intact and equal 
bilaterally in all dermatomes.  He had a negative straight-
leg-raise sign.  Deep tendon reflexes were equal bilaterally 
in the patellar and Achilles reflexes.  The veteran was able 
to toe- and heel-walk without difficulty.  He had a negative 
clonus and a negative Babinski sign.  An X-ray study of the 
of the lumbar spine revealed degenerative disc disease 
involving primarily L4-L5 and L5-S1; incidentally noted were 
some dense calcifications in the distal abdominal aorta and 
iliac vessels.  The examiner concluded that the veteran had 
signs and symptoms consistent with spinal stenosis in his 
lower back and/or hypertrophic facet.  

The veteran was also afforded a neurological evaluation in 
August 1998, at which time he stated that his ulnar nerve was 
"alright" and he was more concerned about his back.  There 
was no evidence of organic mental dysfunction and there was 
no evidence of cranial nerve impairment.  Examination of the 
ulnar nerve demonstrated no motor or sensory deficits.  
Examination of the left upper extremity demonstrated only the 
presence of a decrease in pinprick perception which roughly 
corresponded to the C7 dermatome.  There were no reflex 
changes.  There were no changes in sensory examination 
otherwise.  There were no cerebellar abnormalities.  Range of 
motion of his neck was limited to about 5 degrees in lateral 
rotation from the midline of either left or right side.  The 
impression was cervical osteoarthritis; there was some 
suggestion of a left C7 radiculopathy.  There was noted to be 
no injury or dysfunction of the right ulnar nerve.  

Received in September 1998 were additional VA outpatient 
treatment reports dated from February 1994 to August 1998, 
which show that the veteran received ongoing clinical 
attention for several disabilities, including back pain.  In 
September 1997, the veteran complained of shortness of breath 
and back pain when he walked short distances; no pertinent 
diagnosis was noted.  During a clinical visit in March 1998, 
it was noted that his feet and legs were swollen.  In April 
1998, the veteran complained of pain in the legs and right 
knee; he stated that he had difficulty bending the right 
knee.  X-rays revealed normal alignment of the vertebral 
bodies.  The assessment was degenerative disc disease, and 
degenerative joint disease.  During another radiographic 
study of the back in July 1998, it was noted that the height 
of the vertebrae was normal.  In August 1998, the veteran was 
seen for complaints of pain between the shoulders at the base 
of the neck; it was noted that the veteran had a magnetic 
resonance imaging (MRI) and was told that he had arthritis of 
the spine.  The veteran was seen in occupational therapy in 
August 1998, at which time the examiner stated that the 
veteran might need a manual wheelchair instead of a scooter.  
In a subsequent treatment report, also dated in August 1998, 
it was noted that the veteran had problems with long distance 
ambulation due to back pain; he walked indoors with or 
without a regular cane.  


II.  Legal analysis

A.  New and material evidence - service connection for 
arthritis
of the hips, arms, and shoulders

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Because the issue of entitlement to service connection did 
not arise from an original claim, but rather come from an 
attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Until very recently, precedent of 
the United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying the decision of the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The procedure therein required was - first, it had to 
be determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).  

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  


In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim of entitlement to service connection for 
arthritis of the hips, arms, and shoulders, and denied it on 
the merits in its November 1998 rating action.  However, 
before the Board may reopen a previously denied claim, we 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet.App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 
1996).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet.App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).  

In Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to address a question that had not been addressed by 
the RO, the Board "must consider whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby."  The Board finds that, because the RO 
implicitly reopened the claim and adjudicated the matter on 
the merits in its November 1998 rating action, the veteran 
was therefore afforded greater procedural rights than he 
would have had if the RO had considered only the issue of 
whether new and material evidence had been presented.  
Moreover, the Board's consideration of the new and material 
evidence question involves the same matter as the RO's merits 
determination.  The veteran is therefore not prejudiced by 
the RO's failure to consider the issue on that basis.  

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for arthritis of the hips, 
arms, and shoulders.  We now know that, under the VCAA, cited 
above, well-groundedness following the reopening of a claim 
is a moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  


As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim of 
entitlement to service connection for arthritis of the hips, 
arms, and shoulders, is that which has been submitted since 
the Board's 1990 decision.  

In this case, as previously discussed, the Board denied 
service connection for arthritis of the hips, arms, and 
shoulders in a decision of April 1990.  In making its 
decision, the Board found that first X-ray evidence of 
arthritis in the claimed joints was dated many years after 
the veteran's retirement from military service, and that no 
medical evidence had been submitted to show that arthritis in 
the hips, arms, and/or shoulders was related to service.  The 
evidence received since the Board's April 1990 decision 
regarding a service connection claim for arthritis of the 
hips, arms, and shoulders has been reported and discussed 
above.  

After a careful review of the record, the Board finds that 
none of the evidence added to the file since April 1990 is 
new and material evidence sufficient to warrant reopening the 
veteran's claim for arthritis of the hips, arms, and 
shoulders.  In this regard, we note that the clinical 
evidence, in the form of VA medical records and examination 
reports, is either duplicative, cumulative, or not relative 
to this claim.  In sum, the pertinent evidence reflects the 
veteran's treatment for multi-joint pain, including his 
shoulders and his hips.  However, upon VA examination in 
August 1998, no abnormalities of the hips, arms, or shoulders 
was noted.  Furthermore, none of the evidence received since 
the April 1990 final decision provides competent medical 
evidence in the form of a medical opinion relating any 
current pain or other disorder of the veteran's hips, arms, 
or shoulders to jumping out of airplanes during military 
service.

The Board must also note that the veteran's lay assertions, 
documented in written statements, although they may be 
sincerely felt, do not constitute competent medical evidence 
sufficient to reopen a claim.  See Voerth v. West, 13 
Vet.App. 117, 120 (1999), citing Routen v. Brown, 10 Vet.App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).  

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they are 
either duplicative, cumulative, or do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  That is, they do not 
provide competent medical evidence that any current arthritis 
of the hips, arms, and/or shoulders is directly attributable 
to his parachute jumps in service, or any other in-service 
trauma.  Thus, none of the medical evidence received since 
the previous Board decision in 1990 changes the previous 
analysis in any way.  Therefore, under the facts of this 
case, we conclude that new and material evidence to reopen 
the veteran's claim for service connection for arthritis of 
the hips, arms, and shoulders has not been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for arthritis of the hips, 
arms, and shoulders, the claim may not be reopened.  





B.  Increased rating for residuals of fracture, 5th lumbar 
vertebra

The medical evidence reveals that, during service, the 
veteran suffered an injury resulting in fractures of 
transverse processes of vertebrae in his lumbar spine.  
However, the evidence does not reveal that there was spinal 
cord involvement or any other serious residuals, such as 
contemplated under Diagnostic Code 5285.  Therefore the 
veteran's low back disability should be rated "in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body."  38 
C.F.R. Part 4, § 4.71a, DC 5285 (2000).  

Accordingly, the veteran's service-connected residuals of 
fracture of the 5th lumbar vertebra is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5293 (2000).  Diagnostic Code 5293 contemplates 
intervertebral disc syndrome, and a 10 percent rating is 
assigned when it is mild.  Moderate intervertebral disc 
syndrome, with recurrent attacks, is rated as 20 percent 
disabling. Severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief, is rated as 40 
percent disabling.  A maximum rating of 60 percent is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Although DC 5293 is not based upon limitation of motion, VA's 
General Counsel has held that, when a veteran receives less 
than the maximum evaluation under this Diagnostic Code based 
upon symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another Diagnostic Code pertaining to limitation of 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

In this case, it is clear that the veteran suffers from an 
ongoing low back disability which involves pain and 
discomfort, as well as some limited motion.  However, the 
disability picture presented does not approximate the 
criteria for a 20 percent rating under DC 5293.  The reported 
ranges of motion noted on the most recent VA examination in 
August 1998 indicate a slight limitation of motion and pain 
on extreme movement.  Although the veteran has complained of 
pain in the lower extremities, the August 1998 VA examination 
report indicates that reflexes were active and equal in the 
knees and ankles, and there was no motor weakness or sensory 
loss in the lower extremities.  Also, there were no findings 
or complaints of weakness or spasm.  Therefore, even when 
factoring in the considerations outlined in DeLuca, the 
disability picture presented does not approximate the 
criteria for a 20 percent rating, and there is not a question 
as to which evaluation should apply.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that codes other than DC 5293 do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.  

As discussed above, there is some limited lumbar spine 
motion.  However, it is not to the degree that it would be 
considered moderate, as required for a 20 percent rating 
under Diagnostic Code 5292.  Since the limited spine motion 
has not been described as or shown to be comparable to 
ankylosis, Diagnostic Codes 5286 (complete bony fixation of 
the spine) and 5289 (ankylosis of the lumbar spine) would not 
apply here.  Also, as noted above, while the disability was 
initially described as residuals of fracture of the lumbar 
vertebra, the current medical evidence does not involve 
residuals of a vertebra fracture (DC 5285) or lumbosacral 
strain (DC 5295), therefore it would not be appropriate to 
apply these Diagnostic Codes.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim,.  Therefore, 
the application of the benefit-of-the-doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.  See also Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(a)).  As stated, the current 
level of disability is contemplated by the 10 percent rating 
in effect, and the appeal must therefore be denied.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285, 5292, 5293, 5295 (2000).  


C.  Entitlement to Automobile or Other Conveyance
and Adaptive Equipment

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance in an amount 
not exceeding the amount specified under 38 U.S.C.A. § 3902, 
and of basic entitlement to necessary adaptive equipment will 
be made where the claimant has one of the following 
disabilities that is the result of injury or disease incurred 
or aggravated during active military, naval, or air service: 
(i) loss or permanent loss of use of one or both feet; (ii) 
loss or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective lenses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  Adaptive 
equipment eligibility exists when there is ankylosis of one 
or both knees or one or both hips.  See 38 U.S.C.A. § 3901 
(West 1991); 38 C.F.R. § 3.808 (2000).

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met in this case. The 
evidence pertaining to the veteran's service-connected 
disabilities is summarized above.  The evidence reflects that 
the veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  

Although the evidence shows that the veteran has a long 
history of a cervical spine disorder, including radiculopathy 
with neuritis and right ulnar nerve, and residuals of 
fracture of the lumbar vertebra, there is nothing in the 
claims file to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, the loss, or loss of use of, a foot or a hand, 
or permanent impairment of vision of both eyes to the 
required specified degree.  The fact is that the medical 
evidence does not provide any findings to suggest a degree of 
impairment resulting in loss of use.

Finally, although the veteran asserts that VA's determination 
that he requires a manual wheelchair is proof of his claim, 
VA progress notes dated in August 1998 indicate that the 
wheelchair was issued only for long distances; the reports 
also indicate that the wheelchair was issued because of the 
veteran's excessive weight.  In addition, as noted above, the 
VA examination performed in August 1998 indicated that the 
veteran had 5/5 strength in all extremities, and there was no 
evidence of neurological deficit.  Accordingly, the Board 
must find that the preponderance of the evidence is against 
the veteran's claim, and that entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment must be denied.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 4.63.  

In summary, the clinical findings do not show that the 
veteran has met the applicable criteria at this time.  Based 
upon the foregoing discussion, the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment must be denied.  





ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for arthritis of the hips, 
arms and shoulders, the appeal is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the 5th lumbar vertebra is denied.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and other adaptive equipment is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

